DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image forming section configured to form a toner image” in claim 6. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lee et al. US 20160363891.
Regarding claim 1, Lee et al. discloses:
A fixing device comprising:
a fixing belt (111) (FIG. 5) that is endless; and
a heating section (FIG. 5) facing an inner peripheral surface of the fixing belt, wherein, the heating section includes:
	a heater (112) (FIG. 5) which applies heat to the fixing belt; and 
	a heater holding member (120) (FIG. 5) which holds the heater,
the heater holding member has:
	a main body portion (121/122/126) (FIGs. 5 and 6); and
	a plurality of ridges (123/127) (FIG. 6) which regulate a shape of the fixing belt, 
the ridges protrude from the main body portion (FIG. 6),
the ridges include:
	a plurality of first ridges (see annotated FIG. 6 below) disposed on a central portion of the main body portion in a width direction of the fixing belt; and
	a plurality of second ridges (see annotated FIG. 6 below) disposed in an area of the main body portion at least partially extending, in the width direction of the fixing belt, from the central portion to each of opposite ends of the main body portion, 
the first ridges are disposed separated at a first interval (see annotated FIG. 6 below), 
the second ridges are disposed separated at a second interval (see annotated FIG. 6 below), and 

    PNG
    media_image1.png
    423
    745
    media_image1.png
    Greyscale

Regarding claim 2, Lee et al. discloses:
wherein the ridges further include a plurality of third ridges (see annotated FIG. 6 below) disposed on at least one end of the main body portion in the width direction of the fixing belt,
the third ridges are disposed separated at a third interval (see annotated FIG. 6 below), and 
the third interval is smaller than the second interval (see annotated FIG. 6 below).

    PNG
    media_image2.png
    423
    745
    media_image2.png
    Greyscale

Regarding claim 3, Lee et al. discloses:
wherein the ridges further include a plurality of third ridges (see annotated FIG. 6 above) disposed on both ends of the main body portion in the width direction of the fixing belt,
the third ridges are disposed separated at a third interval (see annotated FIG. 6 above), and 
the third interval is smaller than the second interval (see annotated FIG. 6 above).
Regarding claim 4, Lee et al. discloses:
a belt holding section (150) (FIG. 4) which rotatably holds the fixing belt, wherein
the belt holding section includes a contact section (156) (FIG. 4) which is in contact with the fixing belt, and
a height of the ridges from the main body portion in a direction orthogonal to the width direction of the fixing belt is lower than a height of the contact section from the main body portion in the direction orthogonal to the width direction of the fixing belt (FIG. 5).
Regarding claim 5, Lee et al. discloses:
wherein the heater is a planar heater (FIG. 5).
Regarding claim 6, Lee et al. discloses:

the fixing device according to claim 1; and
an image forming section (30) (FIG. 1) configured to form a toner image on a recording medium, wherein
the fixing device fixes the toner image to the recording medium (FIG. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852